                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                           :    Civil No. 1:19-cv-01242
KEVIN QUIRKE,                              :
                                           :
              Plaintiff,                   :
                                           :
              v.                           :
                                           :
JLG INDUSTRIES, INC., a                    :
corporation                                :   Judge Sylvia H. Rambo

              Defendant.

                              MEMORANDUM
        Before the court is a motion to dismiss the complaint based on forum non

conveniens filed by Defendant JLG Industries Inc. (“JLG”). (Doc. 16.) For the

reasons that follow, the court will deny the motion.

   I.      Background

        On April 25, 2019, Plaintiff Kevin Quirke (“Quirke”) initiated this action by

filing a complaint in the Western District of Pennsylvania asserting claims for strict

products liability, negligence, and breach of warranty. (Doc. 1.) According to the

complaint, in March 2018, Quirke was operating a model 860SJ Boom Lift (the

“boom lift”) while working on the premises of his employer, Sunbelt Rentals of

Canada in Toronto, Canada, when the boom suddenly retracted. (See id. at ¶¶ 6, 7

10.) The sudden retraction allegedly caused the platform on which Quirke was

standing to rapidly descend about forty feet before coming to an abrupt stop, causing

Quirke to strike the platform and its railings. (Id. at ¶ 11.) As a result, Quirke
                                          1
sustained severe injuries including, among other things, a fractured ankle, a fractured

jawbone, a deep laceration in his neck tissue, and nerve and spinal injuries. (Id. at ¶

13.)

       Quirke alleges that the retraction in the boom and his injuries resulted from

JLG’s improper installation and assembly of the boom lift’s cable system. According

to Quirke, the improper assembly caused a “crisscross routing of the cables resulting

in the extended cables rubbing against each other,” (Doc. 1, ¶ 10) which caused, in

turn, the cables to degrade and deteriorate over the boom lift’s relatively short time

in service. (Id. at ¶¶ 10-12.) JLG avers in its defense that some prior user of the boom

lift may have disengaged a “broken cable” indicator light in the boom lift’s settings

that would have alerted Quirke that the boom lift was not in usable condition. (Doc.

17, p. 13 n.1.)

       Quirke is an Irish citizen. (Doc. 1 at ¶ 1.) JLG is a Pennsylvania corporation.

(Id. at ¶ 2.) The boom lift is alleged to have been manufactured and assembled by

JLG in McConnellsburg, Pennsylvania sometime between March 2014 and March

2018 before its sale to Quirke’s employer. (Id. at ¶¶ 8-9; Doc. 16, ¶ 7.)

       On June 19, 2019, JLG filed a motion to dismiss the complaint based on forum

non conveniens and alternatively to transfer venue to the Middle District of

Pennsylvania. (Doc. 8.) On June 17, 2019, the Western District of Pennsylvania

partially granted JLG’s motion and ordered that the case be transferred to the Middle


                                           2
District of Pennsylvania. (Doc. 13.) In doing so, the Western District “defer[red] any

ruling on the requested dismissal on the basis of forum non-conveniens to the

transferee court.” (Id. at p. 4.) On July 30, 2019, JLG filed its present motion to

dismiss based on forum non conveniens. (Doc. 16.) The matter has been fully briefed

and is ripe for disposition.

   II.     Standard of Review

         Forum non conveniens is a doctrine empowering a court with legal

jurisdiction over a dispute to dismiss a case when “the chosen forum would either

oppress a defendant out of all proportion to plaintiff’s convenience or cause the court

administrative and legal problems.” Trotter v. 7R Holdings LLC, 873 F.3d 435, 439

(3d Cir. 2017) (citations and internal quotation marks omitted). In deciding a motion

to dismiss based on forum non conveniens, “a district court must first determine

whether an adequate alternate forum can entertain the case.” Eurofins Pharma US

Holdings v. BioAlliance Pharma SA, 623 F.3d 147, 160 (3d Cir. 2010) (citation and

brackets omitted). This requirement “[o]rdinarily…will be satisfied when the

defendant is ‘amenable to process’ in the other jurisdiction.” Acuna-Atalaya v.

Newmont Mining Corp., 765 F. App'x 811, 815 (3d Cir. 2019) (quoting Piper

Aircraft Co. v. Reyno, 454 U.S. 235, 254 n.22 (1981)).

         Such motions “may be granted even though the law applicable in the

alternative forum is less favorable to the plaintiff’s chance of recovery.” Piper


                                          3
Aircraft Co., 454 U.S. at 250 (citations omitted). However, “in the rare

circumstance…where the remedy offered by the other forum is clearly

unsatisfactory, the other forum may not be an adequate alternative,” such as where

“the remedy provided by the alternative forum is so clearly inadequate or

unsatisfactory that it is no remedy at all.” Acuna-Atalaya, 765 F. App'x at 815

(quoting Piper Aircraft Co., 454 U.S. at 254).

      If an adequate alternative forum does exist, “the district court must determine

next the appropriate amount of deference to be given the plaintiff's choice of forum”

and must then “balance the relevant public and private interest factors.” Eurofins

Pharma US Holdings, 623 F.3d at 160 (internal quotation marks and citations

omitted). The private interest factors include access to sources of proof; availability

of compulsory process for the attendance of unwilling witnesses; the cost of

obtaining attendance of willing witnesses; the possibility of view of premises, if

view would be appropriate to the action; and all other practical problems that make

trial of a case easy, expeditious and inexpensive. Trotter, 873 F.3d at 442. The public

interest factors include the possibility of turning courts into congested centers; the

likelihood that the case will burden a jury composed of people with no relation to

the litigation; the probability that the case will touch the affairs of many persons in

the community; and the chances that the court will be at home with the law that must

govern the case. Id.


                                          4
      “In articulating these factors, the Supreme Court repeatedly emphasized the

district court’s discretion in selecting and reviewing factors.” Id. The relevant

balancing test requires a qualitative analysis. Lacey v. Cessna Aircraft Co., 932 F.2d

170, 186 (3d Cir. 1991). The burden is on the movant to show that an adequate

alternative forum exists and that the private and public interest factors “weigh

heavily in favor of dismissal.” Id. at 180.

   III.   Discussion

      A. JLG has demonstrated that an adequate alternative forum exists.

      JLG has met its burden of showing that an adequate alternative forum exists

in Canada because it represents that it “will submit to Ontario, Canada jurisdiction.”

(Doc. 16, ¶ 16.) See Dahl v. United Techs. Corp., 632 F.2d 1027, 1029 (3d Cir. 1980)

(upholding district court's dismissal on forum non conveniens grounds on condition

that defendant consent to jurisdiction in Norway). Given Quirke’s status as an Irish

citizen, his choice of forum is entitled to some deference, but less than that received

by a U.S. citizen. Piper Aircraft Co., 454 U.S. at 256 (“Because the central purpose

of any forum non conveniens inquiry is to ensure that the trial is convenient, a

foreign plaintiff's choice deserves less deference.”).

      B. JLG has not demonstrated that the relevant private and public
         interest factors weigh heavily in favor of dismissal.

      The relevant private interest factors minimally favor JLG. With respect to

access to sources of proof and the availability of compulsory process for the
                                              5
attendance of unwilling witnesses, the parties largely agree that evidence and

witnesses potentially critical to JLG’s defenses exist in Canada. This includes

accident records and witnesses, lift maintenance records, and Quirke’s initial treating

physicians. However, JLG has not shown that these sources of proof would likely

be unavailable to it if trial were held in Pennsylvania. In fact, the record indicates

just the opposite—Quirke’s Canadian employer has voluntarily produced over one

thousand documents (Doc. 18, p. 1); the parties have disassembled, photographed,

and documented the lift and relevant cable system in the lift in McConnellsburg,

Pennsylvania before returning them to Canada (id. at p. 2); and JLG has “conducted

8 additional machine inspections in the Greater Toronto Area.” (Doc. 17-4, p. 2.)

      Moreover, significant evidence is located in Pennsylvania, most notably

personnel and records related to the sale of the lift, as well as the assembly and

installation of the cable system in the lift—the underlying conduct alleged by

Quirke. It is also unclear whether a Canadian trial would provide Quirke with the

necessary access to these proofs, particularly given that JLG allegedly sold the lift

on an unknown date as early as March 2014. (Doc. 1, ¶ 8; Doc. 16, ¶ 21.) As such,

some personnel with relevant knowledge of the pre-sale assembly of the cable

system in the lift may now be former JLG employees that are outside its control. See

Lacey, 932 F.2d at 184. Nonetheless, given the quantity of potentially relevant

defense evidence located in Canada, this factor minimally favors JLG.


                                          6
      Neither party identifies any specific fact witnesses that are willing to testify,

and this is not a case where the competing forums are half-way across the world.

Toronto is a short plane ride from Pennsylvania’s major airports. This factor is

neutral.

      The relevant public interest factors favor Quirke. JLG makes no explicit

argument regarding the risk of turning courts into congested centers, the risk of

burdening a jury composed of people with no relation to the litigation, or the risk

that this case will not touch the affairs of many persons in the community. Instead,

JLG essentially argues that Canada has a greater interest in this litigation than

Pennsylvania. (See Doc. 17, pp. 13-14.) The court disagrees. Any interest that

Canada has in “the possible failure of Sunbelt Rentals of Canada to adequately train

operators and the required inspection and maintenance procedures that were,

arguably, not adhered to by Sunbelt Rentals of Canada” (id. at p. 17) is

overshadowed by Pennsylvania’s well-established interest in governing the liability

of its manufacturers. See LeJeune v. Bliss–Salem, Inc., 85 F.3d 1069, 1071 (3d Cir.

1996) (“Pennsylvania law recognizes strict products liability to protect its citizens

from defective products and to encourage manufacturers to produce safe products.”);

Lacey, 932 F.2d at 188 (noting “Pennsylvania's interest in deterring the manufacture

of defective products”); Sikkelee v. Precision Airmotive, Corp., No. 4:07-CV-00886,

2012 WL 12862562, at *4 (M.D. Pa. Mar. 13, 2012) (noting Pennsylvania’s interest


                                          7
in “holding responsible its manufacturers” and that the “adoption of strict liability

emphasizes this interest”). These factors favor Quirke. 1

       On the issue of choice of law and whether the trial court would be at home

with applying its own law, Pennsylvania’s choice of law rules apply to this dispute.

See Amica Mut. Ins. Co. v. Fogel, 656 F.3d 167, 171 (3d Cir. 2011), as

amended (Dec. 9, 2011). Under Pennsylvania choice of law rules, the court must

first determine if there is a conflict between the potentially applicable laws. See

Hammersmith v. TIG Ins. Co., 480 F.3d 220, 230 (3d Cir. 2007). If a conflict does

exist, the court must next determine whether the conflict is a true or false conflict. A

false conflict exists “if only one jurisdiction's governmental interests would be

impaired by the application of the other jurisdiction's laws.” Lacey, 932 F.2d at 187.

“On the other hand, if the ‘governmental interests of both jurisdictions would be

impaired if their law were not applied,’ there is a true conflict.” Hammersmith, 480

F.3d at 230 (quoting Lacey, 932 F.2d at 187). If a true conflict exists, the court “must

then proceed with the choice-of-law analysis and apply the law of the state with the

most significant contacts or relationships with the particular issue.” Id. (internal

quotation marks and citations omitted).




1
 The court also notes the Western District of Pennsylvania’s finding in its order transferring the
case that this controversy is “local to the Middle District since the challenged product was
designed, assembled, manufactured and sold by a McConnellsburg, Pennsylvania company.”
(Doc. 13., p. 3.)
                                                8
      Here, the parties agree that a conflict does exist between Canada and

Pennsylvania substantive law—Canada does not recognize strict products liability

and instead analyzes applicable claims under a negligence regime. However, any

conflict between the diverging laws is a false conflict. Pennsylvania’s interest in

holding its manufactures responsible under strict products liability would be harmed

if Canada’s more relaxed negligence regime is applied. No discernable Canadian

interest would be harmed by the application of Pennsylvania’s strict liability rules in

this case. JLG identifies none. Nor does it put forth any argument that a true conflict

exists on these facts. Therefore, a false conflict is presented, and Pennsylvania law

will therefore apply to Quirke’s claims, and because this court would be more at

home applying Pennsylvania strict products liability law than a Canadian court

would, this factor favors Quirke.

      On the whole, JLG has failed to meet its burden of showing that those private

and public interest factors most relevant to its motion weigh heavily in favor of

dismissal. To be sure, significant evidence may be located in Canada, and the court

recognizes the thorny issues presented by JLG’s motion. Nevertheless, the court is

not convinced that litigating in this forum would oppress JLG or cause the court

administrative and legal problems. Accordingly, its motion to dismiss based on

forum non conveniens will be denied.




                                          9
   IV.   Conclusion

      For the reasons explained above, the court will deny with prejudice JLG’s

motion to dismiss based on forum non conveniens. An appropriate order shall follow.


                                             /s/ Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge


Dated: December 19, 2019




                                        10
